Citation Nr: 9928642	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected right knee disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Navy from August 
1983 to October 1988 and with the Army from October 1988 to 
April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in September 1993, a transcript 
of which is of record.

This matter was previously before the Board in September 1995 
and November 1996, at which times it was remanded for 
additional development.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with the Board's remand directives.  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

It is also noted that when this matter was previously before 
the Board it included the issues of entitlement to service 
connection for a right wrist disorder and a right shoulder 
disorder.  The RO granted service connection for both of 
these disabilities by a December 1998 rating decision.  In 
view of the foregoing, these issues have been resolved and 
are not on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's back disorder is not related to his period of 
active duty or to a service-connected disability.

2.  The veteran's right knee disorder is manifested by mild 
anterior cruciate ligament laxity and mild anterior 
subluxation, as well as tenderness and crepitus of the 
patella; the right knee disorder is productive of complaints 
of pain and moderate impairment.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's period of active service, nor is a back disorder 
the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998).

2.  The criteria for a disability rating of 20 percent for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back

Background.  The veteran's spine was clinically evaluated as 
normal on service examinations conducted in August 1987, 
October 1988, June 1989, and January 1991.  Additionally, the 
veteran stated on Reports of Medical History dated in October 
1988 and January 1991 that he had never experienced recurrent 
back pain.  The service medical records show no treatment for 
or a diagnosis of a chronic back disorder during the 
veteran's period of active duty.

The veteran's DD Form 214 show that his military occupational 
specialty was that of a medical technician and a medical 
specialist.

The veteran's claim of entitlement to service connection for 
a back disorder was received by the RO in September 1991.  At 
that time, the veteran indicated that his back pain was the 
residual of his in-service knee problems.

In a December 1991 rating decision, the RO, denied service 
connection for a back disorder.  The RO found that there was 
no indication of any back problem, and that service 
connection must be denied in the absence of such an 
indication.  The veteran was informed of this decision by 
correspondence dated in January 1992.

The veteran's Notice of Disagreement was received in December 
1992.  Among other things, he contended that a private 
physician had treated him for lower back pain.  In 
conjunction with his claim, the veteran submitted a private 
medical statement from O. S. Luton, M.D., dated in August 
1992.  While this statement made reference to the veteran's 
upper extremities, to include the right shoulder and wrist, 
no pertinent findings were made regarding his back.

The veteran underwent a VA joints examination in February 
1993.  However, no pertinent findings were made regarding his 
back.

In his April 1993 Substantive Appeal, the veteran contended 
that the service-connected right knee disorder had caused 
particular muscles in his back to be called upon to work in 
an abnormal manner, thereby causing the back pain.  

Another statement from Dr. Luton is on file, dated in May 
1993.  This statement primarily concerned the treatment and 
symptomatology of the veteran's right knee and right shoulder 
disorders.  However, Dr. Luton did state that in May 1993 the 
veteran was seen complaining not only of his right shoulder 
and knee, but that he was developing trouble in his lower 
back.  Consequently, the veteran's leg lengths were studied 
so the limitations could be discerned and the lumbar section 
on the back examination was normal except for the tilting of 
the pelvis with secondary mild scoliosis of the lumbar dorsal 
area.  The leg lengths were discovered to be 93 cm on the 
right, while 95 cm on the left from the anterior superior 
spine to the interior aspects to the medial malleolus.  With 
the elevation of the veteran's right heel, there was 
correction of the secondary lumbar scoliosis that was 
developing.  Based upon his examination of the veteran, Dr. 
Luton continued the diagnosis of anterior cruciate ligament 
disorder of the right knee with possible rotator cuff tear of 
the right shoulder with capsulitis.  Dr. Luton also added to 
this diagnosis: leg shortening on the right; the need for 
modification of the shoe in the form of heel lift as a 
potential for overcoming the low back symptoms which the 
veteran demonstrated.  

At his September 1993 personal hearing, the veteran testified 
that he did not have any back problems prior to his in-
service right knee injury.  He also testified that he was 
experiencing chronic back pain, radiating down into his legs.  
Further, the veteran confirmed that his military occupational 
specialty was that of a medical technician.  He testified 
that while in the Navy, he was an aerospace med tech and 
worked on the flight deck.  If anybody got hurt, he was the 
first one in line to treat them.  He testified that while in 
the Army, he did sick call duty which he described as 
"anything the VA would do with them."

When the case came before the Board in September 1995, it was 
noted that Dr. Luton's May 1993 statement strongly suggested 
the availability of useful, detail, clinical documentation, 
but that none of his records were on file.  The Board also 
noted that the February 1993 VA examination made no pertinent 
findings regarding the veteran's back, to include the 
possible relationship with the service-connected right knee 
disorder.  Accordingly, the Board remanded the case, in part, 
for the RO to request the veteran to provide a statement 
regarding all the post-service medical treatment he had 
received for his lower back problems. Thereafter, the veteran 
was to be scheduled for an orthopedic examination.  The 
veteran's claims folder was to be made available to the 
examiner.  Among other things, if a lower back disorder was 
identified, the examiner was to provide an opinion as to 
whether there was any relationship between the lower back 
disorder and the veteran's service-connected right knee 
disorder.

The RO subsequently sent a development letter to the veteran 
in October 1995, requesting that he identify the medical 
records specified in the Board's remand.  Also, the veteran 
was requested to complete VA Forms 21-4142, Request for 
Release of Information, which would enable the RO to obtain 
any records he might identify.  No response to this request 
appears in the documents assembled for the Board's review.  

A computer generated sheet is on file which shows that VA 
examinations scheduled for March 1996 were canceled due to 
undelivered notification.  However, another computer sheet, 
dated in May 1996, shows that subsequently scheduled 
examinations were canceled because the veteran failed to 
report.

When the case was returned to the Board in November 1996, it 
was noted that a review of the record indicated that several 
attempts had been made to contact the veteran in order to 
schedule him for an examination.  However, the Board found 
that the record was not clear as to whether the veteran had 
been contacted at his latest address of record.  Therefore, 
the Board remanded the case for the RO to make an additional 
attempt to obtain the information requested in the prior 
remand, to include scheduling the veteran for an orthopedic 
examination.

Following the Board's November 1996 remand, the RO sent a new 
development letter to the veteran in January 1997 requesting 
medical records relating, in part,  to his post-service 
treatment for back problems.  Once again, the veteran was 
requested to complete VA Forms 21-4142, Request for Release 
of Information, which would enable the RO to obtain any 
records he might identify  No response to this request is in 
the records assembled for the Board's review.

The veteran underwent a VA orthopedic examination in April 
1998.  The examiner noted that he had reviewed the veteran's 
claims folder and his military medical records.  At this 
examination, the veteran reported, in part, that he began to 
have lower back pain in 1993, and that he had been under the 
impression that it was because of his abnormal gait that he 
began to develop low back pain.  The examination report 
indicated that the veteran's current occupation was that of a 
sheet rock finisher.  Following physical examination of the 
veteran, the examiner diagnosed, among other things, chronic 
lumbosacral strain.  Moreover, the examiner opined that the 
veteran's "lumbosacral complaints are not service-connected 
and are not related to his service-connected problems with 
the right knee, right wrist and right shoulder."  

VA X-rays of the lumbosacral spine and pelvis were also 
conducted in April 1998.  These X-rays revealed that 
vertebral body heights and disc spaces were well maintained.  
Pedicles were intact.  No misalignment was identified.  
Further, the SI and hip joints were well maintained.

A new VA orthopedic examination was accorded to the veteran 
in November 1998.  The examiner noted that the veteran's 
military history and medical records had been reviewed.  It 
was also noted that the veteran was a sheet rock worker for 
six years following discharge from service.  On physical 
examination, the examiner found the veteran's back and pelvis 
to be normal.  However, this examination primarily concerned 
the veteran' right knee disorder, and made no pertinent 
findings regarding the veteran's back; no back disorder was 
diagnosed, and there was no opinion as to the etiology of any 
such disorder.

In a December 1998 Supplemental Statement of the Case, the RO 
found that the claim of entitlement to service connection for 
a back disorder was not well grounded.  The RO found that the 
back disorder was not shown to have been incurred in or 
aggravated by the veteran's military service.  Further, the 
RO found that there was no medical relationship shown between 
the back disorder and the service-connected right knee 
disorder.  

In a September 1999 statement, the veteran's representative 
contended that the April 1998 opinion of the VA examiner was 
inadequate because the examiner gave no rationale for his 
opinion.  Citing to the case of Bloom v. West, 12 Vet. 
App. 185 (1999), the representative asserted that the opinion 
was speculative.  Therefore, the representative contended 
that if the Board determined that the evidence was 
insufficient for a grant of service connection, the case 
should be remanded for further development.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran has not indicated that he had 
any back problems during active service.  Rather, all of his 
arguments have been that his back disorder was caused by his 
service-connected right knee disorder.  Therefore, the Board 
finds that competent medical evidence is necessary to well 
ground the veteran's claim.  See Grottveit at 93.

The Board notes that while the veteran's military 
occupational specialty during service was that of a medical 
technician and a medical specialist, it is not clear whether 
or not he is qualified to provide a competent medical opinion 
regarding the etiology of his back disorder.  The veteran has 
proffered no evidence that he possesses the medical training 
to provide more than basic, minimal care to the injured and 
sick.  There is no evidence that he received any special 
training or acquired any medical expertise in matters related 
to etiological determinations of orthopedic medicine.  Since 
his discharge from service, the veteran has worked as a sheet 
rock finisher.  Without such medical expertise and training, 
the veteran's testimony regarding the nature and etiology of 
his back disorder does not constitute the competent medical 
evidence necessary to provide a nexus between his current 
back disorder and active service, to include his service-
connected right knee disorder.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Nevertheless, the Board is of the opinion that the veteran's 
claim is well grounded.  The medical evidence clearly shows 
that the veteran has a current back disorder, and the May 
1993 medical opinion from Dr. Luton does tend to indicate 
that there is a causal relationship between the veteran's 
back disorder and his service-connected right knee disorder.  
Caluza at 506; 38 C.F.R. § 3.310(a).

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the case 
is well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

Since the veteran's claim is well grounded, the Board has a 
statutory duty to assist the veteran in the development of 
his claim mandated by 38 U.S.C.A. § 5107(a).  VA has accorded 
the veteran an examination, and provided him with the 
opportunity to present testimony in regard to his claim.  The 
record also shows that the veteran failed to respond to the 
RO's October 1996 and January 1997 requests for medical 
records.  The duty to assist is not exclusively a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Consequently, the Board finds that VA has fulfilled its duty 
to assist the veteran in developing the facts pertinent to 
this claim.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The Board finds that the preponderance of the medical 
evidence shows that the veteran's back disorder is not 
related to his service-connected right knee disorder.  The 
April 1998 VA examiner opined that the veteran's 
"lumbosacral complaints are not service-connected and are 
not related to his service-connected problems with the right 
knee, right wrist and right shoulder."  Unlike Dr. Luton, 
the VA examiner's opinion has been shown to be based on a 
complete review of the medical evidence found in the claims 
folder.  For the reasons stated above, the Board has found 
that it does not appear that the veteran is qualified to 
render a medical opinion regarding the etiology of his back 
disorder.  Thus, the Board finds that the April 1998 VA 
examiner's opinion is entitled to the most weight.  

It has been contended that the April 1998 VA examiner's 
opinion is speculative and not entitled to probative value 
pursuant to Bloom, supra.  The Board notes that this decision 
was one of a long line of cases by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") which have held that purely speculative 
medical opinions do not provide the degree of certainty 
required for medical nexus evidence.  See also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998). However, the Court has acknowledged that word 
parsing in other medical nexus cases may have created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus requirement.  Hicks v. 
West, 12 Vet. App. 86, 90 (1998).  Consequently, the Court 
has made it clear that what is sufficient for competent 
medical nexus evidence depends on the specific facts of the 
case.  Bloom, supra.  (The truth of the matter is that no 
template is possible that will apply to the almost infinite 
number of fact situations that can arise.  What is 
speculative in one context might be less so in another.)

In Bloom, a medical opinion was found to be too speculative 
to constitute the required nexus because of the physician's 
use of the word "could," and the fact that the physician 
did not provide any support for his opinion, which included a 
lack of supporting clinical data or other rationale.  Id. at 
187.  However, in the instant case, the Board notes that the 
opinion of the VA examiner contains no such equivocal 
language like that found in Bloom or any of the other cases 
cited above.  Furthermore, the record shows that the VA 
examiner's opinion was based upon a review of the evidence 
found in the veteran's claims folder, as well as a physical 
examination of the veteran.  Thus, the Board finds that the 
April 1998 VA examiner's opinion is not speculative, and is 
entitled to the most probative weight regarding whether the 
veteran's back disorder is related to his period of active 
duty to include his service-connected right knee disorder.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim and that 
it must be denied.  As the preponderance of the evidence is 
against the claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


II.  Right Knee

Background.  The veteran's service medical records show that 
he was treated on numerous occasions for right knee problems 
beginning in November 1988.  He underwent an arthroscopy of 
the right knee in September 1989.  The diagnoses following 
this procedure were anterior cruciate ligament strain of the 
right knee, grade II, chronic; and complete tear, right knee 
ligamentum mucosum with probable recurrent tibia femoral 
entrapment, treated, improved.  A January 1991 Medical 
Evaluation Board (MEB) examination showed that the veteran 
was able to walk heel to toe without any difficulty.  He had 
5 cm of quadriceps atrophy of the right thigh and full range 
of motion on both sides.  The veteran also had an anterior 
scar over the right knee; tender patellar crepitus; no 
effusion; no medial or lateral joint line tenderness; a trace 
Lachman; as well as negative McMurray and Bryan tests.  
Further, X-rays of the right knee demonstrated no bony 
abnormalities with no collapse of the joint space.  The 
patella tracked normally.  There were no osteophytic spurs or 
calcium deposits.  In March 1991, the MEB determined that the 
veteran could not perform the duties of his military 
occupational specialty due to, among other things, a history 
of anterior cruciate tear of the right knee and 
chondromalacia of the right patella.

Service connection was granted for a right knee disorder by a 
December 1991 rating decision.  A 10 percent disability 
rating was assigned pursuant to Diagnostic Code 5257, 
effective April 12, 1991.  The veteran was informed of this 
decision by correspondence dated in January 1992.

In a December 1992 statement, the veteran reported that he 
wanted to reopen his claim for additional compensation 
regarding his right knee disorder.  He asserted that his knee 
gave him constant pain, and that he had been treated for this 
condition by a private physician.

As mentioned above, the August 1992 statement from Dr. Luton 
commented upon the veteran's right shoulder and right wrist.  
No pertinent findings were made regarding the right knee.

At the February 1993 VA examination, the veteran complained, 
in part, of right knee pain, especially in walking.  Also, he 
reported that once in a while his knee would go numb.  On 
physical examination, the examiner found three small, healed 
holes from arthroscopy surgery on the anterior aspect of the 
veteran's right knee.  There was no evidence of swelling, 
deformity, or other impairment.  Range of motion for the 
right knee was from zero to 120/140 degrees.  The examiner 
also commented that X-rays of the right knee were 
unremarkable.  Based on the foregoing, the examiner diagnosed 
history of right knee pain, status post surgery for anterior 
cruciate ligament.

The February 1993 VA X-rays of the right knee identified no 
bony or soft tissue abnormalities.  Also, the joint spaces 
were well maintained.

In the May 1993 statement from Dr. Luton, it was noted that 
the veteran was seen that month for problems with his right 
knee, among other things.  Dr. Luton noted that the veteran 
had been able to straighten his quadriceps system by exercise 
which had been previously prescribed for him.  However, the 
veteran reported that his right knee had locked up on one 
occasion while he had been running during his exercise 
program.  Dr. Luton stated that the diagnosis continued to 
remain anterior cruciate ligament disorder of the right knee.  
Also, the crepitus of the knee was pronounced.  Moreover, it 
was noted that X-rays of the right knee showed no bone or 
joint pathology which was anticipated inasmuch as the soft 
tissue problems of the anterior cruciate ligaments would not 
be demonstrated in that examination.

At his September 1993 personal hearing, the veteran testified 
that it was hard for him to find work because of his right 
knee disorder.  For example, he testified that he could not 
walk up too many stairs, because if he did his knee would 
swell up like a balloon.  If he sat too long, his knee would 
go numb all the way down to his foot.  Also, his knee would 
swell up with prolonged walking.  If he tried to run, his 
knee would lock up on him.  Further, he indicated that he was 
experiencing more knee pain, and that his knee was going numb 
on a more frequent basis.

As mentioned above, when the case came before the Board in 
September 1995 it was noted that the statements from Dr. 
Luton indicated that he might have additional treatment 
records relevant to the veteran's claims.  The case was 
remanded in order to obtain additional medical records, as 
well as to accord the veteran a new examination of his knee, 
among other things.  Efforts to schedule the veteran for an 
examination were unsuccessful.  Nevertheless, when the case 
was returned to the Board in November 1996, it was remanded 
in order to accord the veteran one more opportunity to 
undergo a VA examination.  It is noted that the veteran did 
not respond to either the October 1996 or January 1997 
development letters from the RO which requested that he 
identify medical records concerning post-service treatment 
for his right knee disorder.

At the April 1998 VA examination, the examiner noted that he 
had reviewed the veteran's claims folder and military medical 
records.  The veteran reported, in part, that he continued to 
have chronic pain in his right knee.  It was noted that he 
worked as a sheet rock finisher, and that this required him 
to use stilts when finishing ceilings and to climb stairs 
when necessary.  On examination, the examiner found the 
veteran to be a well developed, well nourished man who stood 
and walked with a normal station and gait.  He was able to 
walk on his heels and toes without difficulty.  The examiner 
found minimal anterior cruciate ligament laxity of the right 
knee as compared to the left.  There was no effusion.  The 
knee ligaments otherwise appeared to be intact.  McMurray 
test was negative.  X-rays of the right knee showed no bone 
or joint abnormality.  Based on the foregoing, the examiner 
diagnosed mild anterior cruciate ligament laxity of the right 
knee joint.  Further, the examiner found that the veteran did 
exhibit some weakness in the right knee with mild anterior 
cruciate ligament laxity.  The examiner opined that this, as 
well as the right wrist and shoulder disorders, did affect 
the veteran's ordinary activities, particularly his work as a 
sheet rock finisher.  However, the veteran had been able to 
substitute movements and mechanics to allow him to continue 
to function in that capacity.

At the November 1998 VA orthopedic examination, the examiner 
noted that the veteran's military history and medical records 
had been reviewed.  It was further noted that after his 
discharge from service, the veteran had worked as a sheet 
rock finisher for six years.  This work was not heavy duty, 
and was light weight.  The veteran reported that his knee 
pain was increasing, and that his right knee gave out about 
every three months.  However, it did not swell on him.  
Nevertheless, the veteran stated that it was getting worse.  
On examination, the examiner noted that the veteran's quad 
circumference measured 10 cm at the superior pole of the 
patella, and was 38 cm on the right as compared to 39 cm on 
the left.  The veteran was found to be tender around the 
patella.  There was no effusion, and no meniscal signs.  He 
had zero to 135 degrees of knee motion bilaterally.  However, 
he did have mild anterior subluxation with a drawer test.  
There was no pes tenderness.  Hip and ankle motion were full.  
The veteran was found to be "neurovascularly" intact.  There 
was no swelling or specific areas of tenderness.  Bilateral 
knee X-rays identified no bony or soft tissue abnormalities.  
The joint spaces were well maintained.  Further, the examiner 
commented that the bilateral knee X-rays were normal.  Based 
on the foregoing, the examiner diagnosed minimally 
symptomatic anterior cruciate ligament deficient knee; and 
mild patellofemoral arthritis.  Additionally, the examiner 
noted that the veteran did have mild subluxation.  The 
examiner also opined that the veteran may be a risk for 
arthritis in the knee joint in the future.

In a December 1998 Supplemental Statement of the Case, the RO 
found that the veteran was not entitled to a disability 
rating in excess of 10 percent for his right knee disorder, 
to include consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).


Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations, mandating an 
evaluation of the complete medical history of the veteran's 
claimed disability, operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 Vet. 
App. at 593-94.

General policy considerations include the following:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different Diagnostic Codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263 (1998).  
The RO has rated the veteran's knee disability under 
Diagnostic Code 5257.  Under this diagnostic code, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

As noted above, the VA schedule of ratings provides other 
diagnostic codes for disabilities of the knee and leg.  
Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1998).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.

If the Board finds that the veteran's knee disability is more 
appropriately rated under a diagnostic code other than 
Diagnostic Code 5257, the change in the Diagnostic Code must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected left knee 
disorder.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  As an initial matter, the Board finds that the 
veteran's claim that his service-connected right knee 
disorder is more severe than contemplated by the current 
evaluation is well grounded.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  VA has accorded the veteran several 
examinations in relation to this claim.  Since the veteran 
did not respond to either the October 1996 nor the January 
1997 development letters requesting medical records, the 
Board finds that there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  See Wood, supra.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the right knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  Furthermore, the Board notes that neither 
Diagnostic Code 5259 nor Diagnostic Code 5263 provides for a 
disability rating in excess of 10 percent.

At no point in the evidence on file has the range of motion 
for the veteran's right knee been shown to have flexion 
limited to 30 degrees or less, nor extension limited to 15 
degrees or more.  Thus, at no point is the veteran entitled 
to a disability rating in excess of 10 percent based upon 
limitation of motion under Diagnostic Codes 5260 or 5261.

The veteran's right knee disability has been rated as 10 
percent disabling pursuant to Diagnostic Code 5257, which 
reflects slight impairment of the knee, with recurrent 
subluxation or lateral instability.  Laxity was found on the 
April 1998 VA examination, while subluxation was shown on the 
November 1998 VA examination.  However, the April 1998 VA 
examiner diagnosed mild anterior cruciate ligament laxity of 
the right knee joint, while the November 1998 VA examiner 
diagnosed minimally symptomatic anterior cruciate ligament 
deficient knee.  (Emphasis added).  Further, the November 
1998 VA examiner also identified the subluxation as mild.

The above objective findings indicate that the residuals of 
the anterior cruciate ligament tear are productive of no more 
than slight impairment under Diagnostic Code 5257 based upon 
subluxation and instability.  However, it is noted that in 
March 1991, the MEB assessed the veteran with both residuals 
of anterior cruciate tear of the right knee and 
chondromalacia of the right patella.  In short, these 
findings show that the veteran's right knee disability 
includes impairment other than the residuals of the anterior 
cruciate ligament tear.  The Board also notes that in January 
1991, the MEB found the veteran's right knee disorder to be 
manifest by tender patella crepitus.  In 1993 Dr. Luton noted 
that the crepitus of the veteran's right knee was pronounced.  
Crepitation is one of the specific elements listed for 
consideration under 38 C.F.R. § 4.59.  While crepitus was not 
specifically noted on the VA examinations, the November 1998 
VA examiner did note tenderness of the patella.  Resolving 
reasonable doubt in favor of the veteran (38 C.F.R. §§ 3.102, 
4.3), and taking into consideration the guidelines of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board is of the 
opinion that the veteran's right knee disorder more nearly 
approximates the criteria of moderate impairment under 
Diagnostic Code 5257.  Thus, the veteran is entitled to a 
disability rating of 20 percent for his right knee disorder.  
38 C.F.R. § 4.7.

Since the provisions of 38 C.F.R. §§ 3.102, 4.3, and 4.7, 
were necessary for the veteran to be entitled to the 20 
percent rating under Diagnostic Code 5257, it is axiomatic 
that he is not entitled to a rating of 30 percent under that 
Code.  Furthermore, the Board notes that the objective 
medical findings of record do not meet or nearly approximate 
severe impairment of the right knee, to include subluxation 
and instability.

The Board notes that the November 1998 VA examiner diagnosed 
not only minimally symptomatic anterior cruciate ligament 
deficient knee, but also mild patellofemoral arthritis.  
However, arthritis has not been identified by any of the X-
ray examinations on file, including the X-rays taken as part 
of the November 1998 VA examination.  VAOGCPREC 9-98 
specifically states that in order for a veteran to be 
entitled to a separate rating for arthritis of the knee under 
Diagnostic Codes 5003 and 5010, there must be X-ray findings 
of arthritis.  Since arthritis is not shown by any of the X-
rays on file, the Board finds that the veteran is not 
entitled to a separate rating for arthritis of the knee.  
Furthermore, the Board notes that the diagnosis of mild 
patellofemoral arthritis is inconsistent with the examiner's 
subsequent opinion that the veteran may be a risk for 
arthritis in the knee joint in the future.

Additionally, the Board finds that a separate compensable 
rating for the post-operative right knee scar is not 
warranted inasmuch as the scar has not been described as 
poorly nourished, tender and painful, or productive of any 
limitation of function.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 20 
percent for his right knee disorder.  The Board notes that it 
making this determination it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that these regulations do not permit a schedular 
rating in excess of 20 percent.  These regulations are 
applicable in the instant case because the veteran has 
reported that his right knee is manifest by pain and 
resulting functional impairment.  Despite these subjective 
complaints, the record does not contain evidence by which it 
can be factually ascertained that there is any functional 
impairment attributable to the right knee which would warrant 
a schedular rating in excess of the 20 percent evaluation 
currently in effect.  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis for a rating in excess of 20 percent in the instant 
case.

The Board also concurs with the RO that the veteran's right 
knee disorder does not present such an unusual or exceptional 
case as to require an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence of any post-service 
hospitalization for the knee disorder.  Further, while the 
veteran did testify that he was limited in the type of work 
he could do because of his knee, the evidence shows that he 
has worked as a sheet rock finisher since his discharge from 
service.  Both the April and November 1998 VA orthopedic 
examiners indicated that the veteran was able to perform his 
duties in this position despite his various medical 
disabilities.  In short, the Board finds that the veteran has 
not experienced marked interference with employment because 
of his service-connected right knee disorder.


ORDER

Entitlement to service connection for a back disorder as 
secondary to service-connected right knee disorder is denied.

Entitlement to a disability rating of 20 percent for a right 
knee disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

